Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regard to Claim 2:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
deactivating, using a feedback circuit, the first switching component based at least in part on the output node charging to the first voltage level and an output voltage of the feedback circuit being modified; and 
activating, using a logic gate in the feedback circuit that comprises an output terminal coupled with an input terminal of the first switching component and based at least in part on the output node charging to the first voltage level, a second switching component to couple the output node with a second voltage supply, wherein the output node charges from the first voltage level to a second voltage level based at least in part on activating the second switching component.
In regard to Claim 8:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
a first logic gate included in a feedback circuit for the driver, the first logic gate configured to deactivate the first switching component based at least in part on a voltage of the output node and an output voltage of the feedback circuit; 
a second switching component configured to couple the output node of the driver with a second voltage supply; and 
a second logic gate comprising an output terminal coupled with the first logic gate and coupled with an input terminal of the first switching component, the second logic gate configured to activate the second switching component based at least in part on the voltage of the output node of the driver.
In regard to Claim 15:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
a first logic gate included in a feedback circuit for the driver, the first logic gate coupled with the first switching component, wherein the first switching component is configured to be deactivated based at least in part on a voltage of the output node and an output voltage of the feedback circuit; and 
a second logic gate coupled with the first logic gate and the second switching component, wherein an output terminal of the first logic gate is coupled with the first switching component and an input terminal of the second logic gate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077. The examiner can normally be reached M-Th 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W POOS/Primary Examiner, Art Unit 2896